Mario Pittoni, J.
Motion by defendant Gragol Corp. in a personal injury action to vacate service of process granted. Service of the summons in this action was made on the barmaid at the Zig Zag Inn, East Meadow, operated by defendant Graeol Corp. The president of the corporation submitted proof that he is the sole officer and director of the corporation and was in Florida when process was served. He has never been served nor was the Secretary of State, an officer, director, stockholder or general manager of the corporation. Plaintiff must comply with section 228 of the Civil Practice Act which prescribes the methods of effecting personal service of a summons upon a domestic corporation.